        Case 1:18-cv-00704-AT Document 26-1 Filed 01/03/19 Page 1 of 23




                     UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA

CYNTHIA RUTHRAUFF,                          )
individually and on behalf of all others    )
similarly situated,                         )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )
                                            ) CASE NO. 1:18-cv-00704-AT
LUMINESS DIRECT, LLC, a Texas               )
limited liability company,                  )
                                            )
       Defendant and Third-Party            )
       Plaintiff,                           )
                                            )
v.                                          )
                                            )
CRM Text Solutions, Inc., a                 )
California corporation,                     )
                                            )
       Third-Party Defendant.               )

        DEFENDANT LUMINESS DIRECT, LLC’S MEMORANDUM
          OF LAW IN SUPPORT OF MOTION TO RECONSIDER
               ORDER DENYING MOTION TO DISMISS

     I. There was a clear error of both law and fact when the Court improperly

     weighed the evidence submitted by Luminess and ignored undisputed

     evidence.

       Defendant does not dispute that the Court properly applied a summary

judgment-like standard in evaluating whether there was a contract between

                                           -1-
        Case 1:18-cv-00704-AT Document 26-1 Filed 01/03/19 Page 2 of 23




Plaintiff and Defendant, and whether that contract contained Terms and

Conditions. However, affidavit testimony based upon personal knowledge must be

taken as true.1 The Court may not weigh the testimony or find facts which are not

disputed in the context of a summary judgment analysis. 2 “Credibility

determinations, the weighing of evidence, and the drawing of legitimate inferences

from the facts are jury functions, and not those of the judge” in ruling on summary

judgment. 3

       A.     There was a clear error of law in weighing and dismissing

              undisputed evidence in the record.

       Based upon the Mehta Declaration, which legally must be taken as true, and

Plaintiff’s own affidavit, as well as her failure to contradict much of the evidence

in the Mehta Declaration, the following facts have been established and are wholly

undisputed for the purposes of this motion:

    • Plaintiff called Luminess for the purpose of purchasing beauty products.4

    • The call was the result of Plaintiff viewing a television infomercial. 5




1
  Glock v. Glock, 150 F.Supp.3d 1297, 1301 (N.D.Ga. 2014).
2
  Morrison v. Amway Corp., 323 F.3d 920, 924 (11th Cir. 2003).
3
  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).
4
  Docket No. 10-1, Mehta Dec., ¶ 3; Docket No. 18-1, Ruthrauff Dec., ¶ 2.
5
  Docket No. 10-1, Mehta Dec., ¶ 3.
                                          -2-
        Case 1:18-cv-00704-AT Document 26-1 Filed 01/03/19 Page 3 of 23




    • That television infomercial advised that Terms and Conditions applied to the

       offer and directed purchasers to the webpage of Luminess for those Terms

       and Conditions.6

    • Plaintiff ordered products from Luminess during that call.7

    • Over a period of months, additional orders of Luminess product were

       shipped to and received by Plaintiff, and were accompanied by packing

       lists.8

    • The packing lists contained language referring the purchaser to the webpage

       for the full Terms and Conditions.9

    • Plaintiff’s credit card was charged for the purchases pursuant to the Terms

       and Conditions.10

    • Plaintiff used product shipped to her pursuant to her orders. 11

    • In November 2016, at Plaintiff’s request, Luminess cancelled Plaintiff’s

       subscription pursuant to the Terms and Conditions.12



6
  Id.
7
  Id.
8
  Id. at ¶ 5.
9
  Id. at ¶ 5, Ex. A to Mehta Dec.
10
   Id. at ¶ 6.
11
   Id. at ¶ 11.
12
   Id. at ¶ 9.
                                         -3-
         Case 1:18-cv-00704-AT Document 26-1 Filed 01/03/19 Page 4 of 23




     • The Terms and Conditions contain a return policy and 30-day money back

        guarantee. 13

     • The Terms and Conditions contain provisions regarding payment and

        shipping.14

     • The Terms and Conditions prominently and conspicuously in bold and all-

        caps, provide notice that there is an arbitration provision.15

     • Included in the Terms and Conditions is an Arbitration Agreement with an

        option to opt-out of arbitration within 30 days of first use of the Luminess

        product. 16

     • At the time of Plaintiff’s purchase, the Terms and Conditions on Luminess’

        website were the same as that in 2018, and contained the arbitration

        provision in the record and proven to the Court.17

     • A true and correct copy of the Terms and Conditions in effect at the time of

        Plaintiff’s purchase with the specific terms of the arbitration provision and

        the opt-out procedure, was properly authenticated and undisputed. 18


13
   Id. at ¶ 10 and Ex. B to Mehta Dec.
14
   Id. at Ex. B.
15
   Id.
16
   Id.
17
   Id. at ¶¶ 10, 13, Ex. B to Mehta Dec.
18
   Id.
                                           -4-
       Case 1:18-cv-00704-AT Document 26-1 Filed 01/03/19 Page 5 of 23




      Notwithstanding the above undisputed facts, on page 15 of the Order, the

Court described the only evidence in the record as, “… a self-serving declaration

from Luminess’ President and CEO, a packing list and the full Terms and

Conditions that were in force as of March 20, 2018, (almost two years after

Plaintiff’s initial purchase.)”19 The Court summarized Defendant’s evidence in

support of its motion as only, “(1) Notice of the Terms and Conditions provided in

the infomercial allegedly viewed by Plaintiff; (2) Notice of the Terms and

Conditions in subsequent telephone conversations that Plaintiff engaged in with

Luminess; (3) The Notice, contained in the summary of the Terms and Conditions

(sent with the packing slip) notifying purchasers that they could refer to the

Luminess’ website for ‘the full terms and conditions.”20 The Court held that, “…

such evidence (or lack thereof) simply fails to carry Defendant’s burden since it

does not establish, by the preponderance of the evidence, that an enforceable

contract existed.”21 After discussing that very limited evidence, to the exclusion of

substantial additional undisputed evidence noted above, on page 19, the Court

again held that “[n]either the quality nor the quantum of evidence, as presented by

Defendant on this record, is sufficient to establish, by a preponderance of the

19
   Docket No. 21, Order, p. 15.
20
   Docket No. 21, Order, p. 15-16 (emphasis not in original).
21
   Docket No. 21, Order, p. 16.
                                        -5-
       Case 1:18-cv-00704-AT Document 26-1 Filed 01/03/19 Page 6 of 23




evidence, that Plaintiff and Defendant formed a binding and enforceable

contract.”22 Respectfully, in the face of the undisputed facts, there was clear error

of both fact and law in the Court’s weighing of evidence to reach the ruling as set

forth in the Order.

      For example, it is undisputed Plaintiff called Luminess to order make-up

because she viewed Luminess’ television infomercial.23 It is undisputed that the

television infomercial advised that Terms and Conditions applied and directed

purchasers to the webpage of Luminess for those Terms and Conditions. 24 Plaintiff

did not dispute seeing Luminess’ infomercial. She did not dispute that the

infomercial advised that the Terms and Conditions applied and directed her to

Luminess’ webpage to view same. Yet, the Court dismissed the undisputed

evidence regarding the infomercial because a copy of the infomercial was not in

evidence. The Court found that it could not “independently evaluate” the

infomercial without viewing it and therefore disregarded that undisputed

evidence.25

      Similarly, the Court determined, with reference to a single packing slip

(addressed supra), that the reference on the packing slip to the full Terms and
22
   Docket No. 21, Order, p. 19.
23
   Docket No. 10-1, Mehta Dec., ¶ 3; Docket No. 18-1, Ruthrauff Dec., ¶ 2.
24
   Docket No. 10-1, Mehta Dec., ¶ 3.
25
   Docket No. 21, Order, p. 16.
                                        -6-
       Case 1:18-cv-00704-AT Document 26-1 Filed 01/03/19 Page 7 of 23




Conditions on the webpage did not constitute “reasonable notice” in light of the

size and location.26 And, despite direct testimony that the Plaintiff received

recorded messages referring her to the Terms and Conditions when she called

Defendant’s number, which is undisputed happened on numerous occasions, the

Court refused to consider that evidence entirely. 27 There was thus a clear error of

fact in disregarding the uncontradicted testimony, in substituting the Court’s own

judgment, and in making a credibility determination as to the quality of the

evidence.

II. There was clear error of law and fact in holding that the packing slip

received by Plaintiff with her first shipment of product, and the second

packing slip received by Plaintiff with additional product (not relied upon by

the Court) did not constitute any evidence of an enforceable contract.

      As the Court noted, a contract for the sale of goods, as here, may be made in

any manner sufficient to show agreement, including by conduct. 28 Under Georgia

law, assent can be evidenced by the acceptance of benefits under a contract or the

performance by the other party to the contract. 29 And, as the Court pointed out, in

26
   Docket No. 21, Order, p. 18.
27
   Docket No. 21, Order, p. 17-18.
28
   Docket No. 21, Order, p. 14 (citing O.C.G.A. § 11-2-204(1)).
29
   Docket No. 21, Order, p. 14-15 (citing Frickey v. Jones, 280 Ga. App. 573, 575,
630 S.E.2d 374, 376 (2006)).
                                        -7-
           Case 1:18-cv-00704-AT Document 26-1 Filed 01/03/19 Page 8 of 23




determining whether there was a meeting of the minds, the Court should consider

extrinsic evidence, such as correspondence and discussions like these packing

slips.30

         In its motion, Luminess cited persuasive authority from other Federal courts

that enforced arbitration provisions in the context of telephone purchases of goods

where customers only received a copy of the terms and conditions, including an

arbitration provision, after purchase.31 The Order does not cite or address those

cases.

         In addition to the legal authority cited to the Court that these packing slips

received after a phone purchase do constitute evidence of a contract, subsequent to

Luminess filing its briefs, the 11th Circuit approved Hill v. Gateway 2000, Inc., one

of the District Court cases Luminess cited, and the legal reasoning of that decision.

The 11th Circuit wrote:

         [T]hat big-box items 32 come with purchase terms and conditions
         should hardly come as a surprise to modern consumers. Post-
         purchase, acceptance-by-retention warranties are ubiquitous today—
         think furniture, home appliances, sporting goods, etc. It's not only
30
   Docket No. 21, Order, p. 14 (citing Comvest, L.L.C. v. Corporate Securities
Group, Inc., 234 Ga. App. 277, 280, 507 S.E.2d 21 (1998).
31
   Hill v. Gateway 2000, Inc., 105 F.3d 1147 (7th Cir. 1997); Sherr v. Dell, Inc.,
CAN: 05-CV-10097 (GBD), 2006 WL 2109436 (S.D.N.Y. July 27, 2006) (finding
“it is not practical to expect salespeople to read legal documents to customers
before ringing up sales”).
32
   The 11th Circuit noted that the analysis was no different for small-box items.
                                           -8-
       Case 1:18-cv-00704-AT Document 26-1 Filed 01/03/19 Page 9 of 23




      objectively reasonable to assume that such items come with terms
      and conditions, it's also eminently reasonable to assume that by
      opening and retaining those items a consumer necessarily accepts the
      accompanying terms and conditions.
      …
      At the end of the day, the point is simply this: modern consumers are
      on notice that products come with warranties and other terms and
      conditions of purchase. And they are free to research (or not), request
      (or not), and read (or not) those terms before unwrapping their
      purchases.33

Here, it is undisputed that each time Plaintiff received Luminess’ product, it came

with a packing slip that referred Plaintiff to the Terms and Conditions on the

website. 34 Though not discussed in the Order, it is absolutely undisputed that

during the course of several months, Plaintiff received, kept and used more than

one shipment of Luminess’ product, each of which came with a packing slip

referring her to the Terms and Conditions.35 Luminess acknowledges that the Court

found the packing slips notice of the Terms and Conditions was too small, but,

given the 11th Circuit’s recent holding, as well as persuasive cases from other

jurisdictions and binding authority from Georgia directing a Court should consider

extrinsic evidence, respectfully, it was a clear error of law for the Court to entirely




33
   Dye v. Tamko Building Products, Inc., 908 F.3d 675, 682-83 (11th Cir. 2018)
(applying Florida law).
34
   Docket No. 10-1, Mehta Dec., ¶¶ 5, 8.
35
   Id. at ¶¶ 5, 8, and 11.
                                         -9-
       Case 1:18-cv-00704-AT Document 26-1 Filed 01/03/19 Page 10 of 23




dismiss the packing slips and finding they constituted no evidence of a contract

between the parties containing Terms and Conditions.

      Moreover, Plaintiff received her initial order, with a packing slip, in August

2016. 36 In October 2016, Plaintiff received a shipment of additional product from

Luminess.37 That shipment also contained a packing slip referring Plaintiff to the

Terms and Conditions on Luminess’ website. 38 Plaintiff received both packing lists

well before she ever received any text message from Luminess that forms the basis

of Plaintiff’s Complaint. 39 In analyzing whether there was a contract containing the

Terms and Conditions, the Court apparently did not consider the additional,

subsequent order by Plaintiff. The Court apparently did not consider the additional,

subsequent product or packing slip that Plaintiff received. That additional order

and packing slip are evidence of two things: 1) that Plaintiff received another

written notice that Terms and Conditions applied during the course of her dealings

with Luminess and prior to the events giving rise to her claim, and they may be

found on the webpage; and 2) a course of conduct and performance between the

parties, which is some evidence of both a contract, and that Plaintiff assented to the

Terms and Conditions by continuing to order, and keep and use Luminess’
36
   Id. at ¶ 5.
37
   Id. at ¶ 8.
38
   Id.
39
   Complaint, ¶ 24.
                                        - 10 -
         Case 1:18-cv-00704-AT Document 26-1 Filed 01/03/19 Page 11 of 23




products. Respectfully, the failure of the Court to consider the additional packing

slip, and the receipt of additional goods, as at least some evidence of a contract

between the parties that included the Terms and Conditions referenced therein, was

respectfully a clear error of fact.

III. Alternatively, there was clear error of both law and fact in the Court

holding that Luminess is not entitled to, at minimum, a summary trial as to

the terms of its contract with Plaintiff.

         The Order provides that “if the party seeking to enforce an arbitration

agreement fails to carry its burden during this ‘summary judgment-like’ inquiry, it

is not afforded a second opportunity to do so.”40 That is not the legal standard

required by the 11th Circuit or Federal law on summary judgment. The Court is

essentially holding that a moving party who fails to show there is no genuine issue

of material fact at summary judgment is no longer entitled to a jury trial. As then-

Judge Gorsuch wrote in Howard v. Ferrellgas Partners, L.P., 748 F.3d 975, 978

(10th Cir. 2014), a case the 11th Circuit relied upon in deciding Bazemore, denying

a trial where there are issues of fact is “like saying someone who fails to win a

summary judgment motion must necessarily lose after trial.”




40
     Docket No. 21, Order, p. 10.
                                       - 11 -
       Case 1:18-cv-00704-AT Document 26-1 Filed 01/03/19 Page 12 of 23




      On the contrary, where there are unresolved factual questions surrounding an

agreement to arbitrate, the FAA requires the parties proceed summarily to trial. 41 It

is only in the complete absence of any genuine dispute of material fact that a

district court may conclude as a matter of law, by applying a summary judgment-

like standard, that the parties did or did not form a contract.42 And, as this Court

even noted, under Georgia law, where there is disputed extrinsic evidence, the

question of mutual assent is generally an issue of fact. Moreno v. Smith, 299 Ga.

443, 445, 788 S.E.2d 349, 352 (2016).

      A. The record contained, at minimum, evidence sufficient to create an

         issue of fact requiring a summary trial.

      As detailed above, between the affidavits/declarations of the parties and the

documentary evidence properly authenticated, the record contained undisputed

material facts showing that there was a contract, that the Terms and Conditions

41
   9 U.S.C. § 4; Magnolia Capital Advisors, Inc. v. Bear Stearns & Co., 272 Fed.
Appx. 782, 785-86 (11th Cir. 2008) (holding that “[o]nly when there is no genuine
issue of fact concerning the formation of the agreement should the court decide as
a matter of law that the parties did or did not enter into such an agreement”);
Howard v. Ferrellgas Partners, L.P., 748 F.3d 975, 978-79 (10th Cir. 2014);
Nebraska Machinery Co. v. Cargotec Solutions, LLC, 762 F.3d 737 (8th Cir. 2014).
42
   Bazemore v. Jefferson Capital Systems, LLC, 827 F.3d 1325, 1333 (11th Cir.
2016); Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986) (“The Federal Rules of
Civil Procedure have for almost 50 years authorized motions for summary
judgment upon proper showings of the lack of a genuine, triable issue of material
fact.”).
                                        - 12 -
       Case 1:18-cv-00704-AT Document 26-1 Filed 01/03/19 Page 13 of 23




containing the arbitration provision were a part of that contract, and that both

parties performed consistent with those Terms and Conditions. A substantial

amount of those facts were not discussed in the Order. The Court’s recitation and

analysis of some facts also reflect possible confusion on the part of the Court. 43 At

minimum, Luminess presented sufficient evidence, including extrinsic evidence, to

preclude the entry of what amounts to a summary judgment ruling against

Luminess on whether there was a contract, and whether the Terms and Conditions

of that contract contained the arbitration provision. For example, it is wholly

undisputed that Plaintiff saw Luminess’ infomercial, which advised her to view the

Terms and Conditions of any purchase on Luminess’ website and immediately

thereafter, Plaintiff ordered product from Luminess because of that infomercial.
43
   It appears from the Order that the Court misunderstood the nature of the
recordings referenced in the Mehta Declaration. For the Court’s clarification, the
recording the Declaration referenced that Luminess had is of Plaintiff expressly
consenting to receiving text messages, which is not relevant to any issue raised in
the Motion to Dismiss. Separate and distinct from that recorded call, in other calls
Plaintiff made to Luminess, she received a message directing her to the website for
the Terms and Conditions. The Declaration does not indicate that Luminess, at the
time of filing, had a copy of that message. As a matter of context, Plaintiff served
this lawsuit on Luminess, a Texas company. Plaintiff did not request Luminess
acknowledge service. Accordingly, Luminess had only 21 days from service to
evaluate and attempt to research Plaintiff’s claims, as well as the Court’s
jurisdiction, obtain Georgia counsel, determine whether to file a motion to dismiss
or answer, and identify evidence from more than a year prior to support the
motion, as well as research, prepare and file the motion and brief. Certainly, no
evidence in the possession of Luminess’ counsel or believed to be in the possession
of Luminess, was intentionally withheld from the Court.
                                        - 13 -
       Case 1:18-cv-00704-AT Document 26-1 Filed 01/03/19 Page 14 of 23




This undisputed fact alone should be sufficient to preclude the entry of summary

judgment as to whether there was a contract between the parties that contained the

Terms and Conditions, whether the Court has viewed the infomercial or not.

Respectfully, when the Court indicated that despite the uncontroverted testimony,

without seeing the infomercial herself she could not evaluate the reasonableness of

notice, that lack of ability, even if proper, demonstrated a fact question for the jury,

at minimum.

      Independently, Plaintiff’s conduct and the parties’ performance under the

Terms and Conditions at minimum raise an issue of fact as to whether there was a

contract, and Plaintiff assented to the Terms and Conditions. As this Court noted,

assent must be analyzed using an objective standard that “a reasonable person in

the position of the other contracting party would ascribe to the first party’s

manifestation of assent.”44 Viewing Plaintiff’s conduct objectively from Luminess’

perspective, as required by Georgia law, there is a genuine dispute of fact, at

minimum, as to whether the parties’ performance pursuant to the Terms and

Conditions in a number of different respects constitutes Plaintiff’s acceptance of

the Terms and Conditions. It is undisputed that Plaintiff received, kept, and used

Luminess’ products during the course of several months. It is undisputed that
44
  Docket No. 21, Order, p. 13 (citing Legg v. Stovall Tier & Marine, Inc., 538
S.E.2d 489, 491 (Ga. Ct. App. 2000)).
                                         - 14 -
       Case 1:18-cv-00704-AT Document 26-1 Filed 01/03/19 Page 15 of 23




Luminess charged Plaintiff’s credit card pursuant to the Terms and Conditions. It is

undisputed that after several months, at Plaintiff’s request, Luminess cancelled

Plaintiff’s subscription pursuant to the Terms and Conditions. 45 By keeping and

using Luminess’ products, and by requesting Luminess cancel her subscription

pursuant to the Terms and Conditions, which Luminess did, Plaintiff’s conduct and

acceptance of the benefits of the Terms and Conditions creates, at the very least, an

issue of fact as to whether there is a contract between the parties containing the

Terms and Conditions.

      Further, it is undisputed that subsequent to ordering, receiving, and using

Luminess’ initial product shipment, Plaintiff made several other calls to

Luminess.46 In calling those numbers, the Plaintiff received a recorded message

which, the undisputed testimony proves, directed her to the Terms and Conditions

of purchase on the webpage.47 Where Plaintiff does testify that she was not

specifically told in the initial call about the Terms and Conditions, the fact that the

recordings directed her to the Terms and Conditions is not a conclusion, but a

fact.48 Regardless of whether the Court had a recording of the message to review,

whether that message directed Plaintiff to the Terms and Conditions on the website
45
   Docket No. 10-1, Mehta Dec., ¶ 9.
46
   Id. at ¶¶ 7, 11.
47
   Id. at ¶ 7.
48
   Docket No. 18-1, Ruthrauff Dec., ¶¶ 2-4.
                                         - 15 -
       Case 1:18-cv-00704-AT Document 26-1 Filed 01/03/19 Page 16 of 23




is at minimum a dispute of fact that the Court cannot wholesale ignore just because

the Court does not have those audio recordings, and rule as a matter of law that the

uncontroverted testimony is not evidence.

      B. Applying the result in Bazemore based on the record there to

         Luminess and the facts here constitutes a clear error of fact and law

         because Luminess presented substantial competent evidence of not

         only a contract, but also the applicable Terms and Conditions.

      In denying Luminess’ motion, this Court extensively relied on, cited, and

quoted from Bazemore v. Jefferson Capital Systems, LLC, 827 F.3d 1325 (11th Cir.

2016). Luminess does not dispute that Bazemore is the law in the 11th Circuit.

However, Bazemore is applicable only in limited factual scenarios, and the current

case is not one of those. Respectfully, there was then clear error of both fact and

law in the Corut’s reliance upon Bazemore, in the facts of the current case, to hold

that the Defendant is not, at minimum, entitled to a summary jury trial.

      In Bazemore, the 11th Circuit found the defendant had not submitted

competent evidence of the terms and conditions containing an arbitration

provision. There, plaintiff Bazemore applied for and received a credit card and was

unable to pay off the debt she accrued. Jefferson Capital purchased that debt, and

attempted to collect through the plaintiff’s bankruptcy proceeding. When plaintiff

                                        - 16 -
       Case 1:18-cv-00704-AT Document 26-1 Filed 01/03/19 Page 17 of 23




filed a class action lawsuit alleging a violation of the Fair Debt Collection Practices

Act, Jefferson Capital moved to compel the suit to arbitration. In support of that

motion, Jefferson Capital submitted an affidavit. The 11th Circuit found the

affidavit deficient in a number of respects. Critically, there, neither the defendant

nor the affiant was party to the contract they were attempting to enforce. Rather,

they were subsequent purchasers of the plaintiff’s debt, and had to rely on the

records they received with the purchase of that debt. As such, the affiant stated:

   • that a Welcome Kit that included the credit card agreement “would have

      been sent” to the plaintiff; and

   • that the plaintiff would have received a “form” of the cardholder

      agreement.

   • the affiant did not and could not state that the plaintiff was sent or that she

      received the credit card agreement.

   • the affidavit did not contain or attach the actual agreement with the

      arbitration clause that Jefferson Capital sought to enforce.

   • importantly, Jefferson Capital admitted that it did not have a copy of the

      agreement, and could not obtain a copy. Accordingly, based largely upon

      the defendant’s admissions that it could never obtain the necessary evidence

      to establish a contract containing an arbitration provision, the 11th Circuit

                                         - 17 -
        Case 1:18-cv-00704-AT Document 26-1 Filed 01/03/19 Page 18 of 23




        found there was no competent evidence and under a summary judgment

        standard, ruled against the defendant. (Emphasis added.)

        Conversely, the facts and evidence in this case are drastically different than

Bazemore. Here, in addition to the facts discussed in detail above, the undisputed

facts and documents include proof:

     • that Exhibit B attached to Mr. Mehta’s affidavit was a true and correct copy

        of Luminess’ Terms and Conditions that were in force at the time of

        Plaintiff’s order, and which contained the arbitration provision at issue; 49

     • that the language quoted in the Mehta Declaration was the arbitration

        provision portion of the Terms and Conditions, as well as the portion

        providing the procedure to opt out of arbitration; 50

     • that Plaintiff viewed an infomercial referring customers to Luminess’

        website for the Terms and Conditions before she ordered; 51

     • that Plaintiff received multiple packing slips with the product she ordered

        referring her to Luminess’ website for the Terms and Conditions; 52




49
   Docket No. 10-1, Mehta Dec., ¶¶ 10, 13, Ex. B to Mehta Dec.
50
   Id. at ¶¶ 10-11.
51
   Id. at ¶ 3.
52
   Id. at ¶¶ 5, 8.
                                          - 18 -
        Case 1:18-cv-00704-AT Document 26-1 Filed 01/03/19 Page 19 of 23




     • that, during the course of several months, Plaintiff kept and used multiple

        shipments of Luminess’ product, and the parties performed pursuant to the

        Terms and Conditions. 53

        At least five different federal cases, all of which are much closer to the facts

of this case, have distinguished Bazemore and even found arbitration agreements

enforceable.54 In in Mason v. Midland Funding, LLC, CAN: 1:16-CV-02867-

LMM-RGV, 2018 WL 3702462 (N.D.Ga. May 25, 2018),when the defendant

submitted an affidavit stating that the plaintiff received the cardholder agreement

and attached a true and correct copy of that agreement, a court in this district held

“Mason's reliance on Bazemore is misplaced, and the evidence submitted by
53
  Id. at ¶¶ 8-9, 11.
54
   Hays v. Jefferson Capital Systems, LLC, CAN: 15-14025-GAO, 2017 WL
449590 (D. Mass. Feb. 2, 2017) (holding affidavits evidencing existence of
arbitration agreement and evidence that “the plaintiff activated and used his card,
manifesting his receipt of the agreement and his assent to its arbitration term” were
sufficient to distinguish Bazemore); Lamour v. Uber Technologies, Inc., CAN:
1:16-CIV-21449-Martinez/Goodman, 2017 WL 878712 (S.D.Fla. March 1, 2017)
(holding Bazemore inapplicable where there is evidence of two arbitration
agreements because the Bazemore decision was based on the defendant presenting
no evidence of an arbitration agreement); GastroCare, PC v. TrxServices, LLC, C-
01286-JHE, 2017 WL 2623768 (N.D.Ala. June 6, 2017) (holding Bazemore
“insufficiencies” analysis unnecessary and inapplicable); Hefter v. Charlie, Inc.,
CAN: 2:16-CV-01805-RDP, 2017 WL 4155101 (N.D.Ala. Sept. 9, 2017) (finding
Bazemore inapplicable because the 11th Circuit based its decision a complete
absence of evidence as to the arbitration agreement); Mason v. Midland Funding,
LLC, CAN: 1:16-CV-02867-LMM-RGV, 2018 WL 3702462 (N.D.Ga. May 25,
2018).

                                          - 19 -
       Case 1:18-cv-00704-AT Document 26-1 Filed 01/03/19 Page 20 of 23




defendants is sufficient to show that Mason entered into a valid agreement to

arbitrate.” As in Mason, Luminess submitted sufficient affidavit testimony

showing that Plaintiff purchased Luminess’ product because of an infomercial that

referred her to the Terms and Conditions, that Plaintiff received the product and

the packing slip, as well as other communications referring her to the Terms and

Conditions, and Luminess submitted a true and correct copy of the Terms and

Conditions, including the arbitration agreement at issue, properly authenticated in

the record. Because of the fundamental differences in the evidence presented in

Bazemore as compared to this case, it was respectfully, therefore, at minimum, a

clear error of both law and fact for the Court to apply Bazemore to hold that

Luminess did not submit any evidence of the formation of a contract which would

necessitate at least a summary trial on the application of the arbitration provision.

                                   CONCLUSION

      Luminess respectfully requests this Court reconsider and vacate its Order.

Respectfully, there was a clear error of both law and fact by weighing the evidence

submitted by Luminess, wholly dismissing undisputed evidence in the context of a

summary judgment analysis, and finding undisputed evidence was no evidence at

all of a contract containing the Terms and Conditions referenced. Alternatively, the

Court erred as a matter of law and fact by finding that Luminess is not entitled to a

                                         - 20 -
      Case 1:18-cv-00704-AT Document 26-1 Filed 01/03/19 Page 21 of 23




summary trial because it had not carried its burden of proving the existence of a

contract containing an arbitration provision. On the contrary, the undisputed

evidence submitted by Luminess, at minimum, creates an issue of fact for the jury,

and the Court should, respectfully, at minimum, order a summary trial.

      Respectfully submitted this 3rd day of January, 2019.



                                                /s/ James E. Singer
                                                James E. Singer
                                                Georgia Bar No. 649028
                                                Eric Connelly
                                                Georgia Bar No. 925182
                                                Attorneys for Defendant

BOVIS, KYLE, BURCH & MEDLIN, LLC
200 Ashford Center North, Suite 500
Atlanta, Georgia 30338
Telephone: (770) 391-9100
Facsimile: (770) 668-0878
jes@boviskyle.com
econnelly@boviskyle.com




                                       - 21 -
      Case 1:18-cv-00704-AT Document 26-1 Filed 01/03/19 Page 22 of 23




                    CERTIFICATE OF COMPLIANCE

      The undersigned attorney hereby certifies, pursuant to L.R. 7.1, N.D. Ga.,

that the foregoing Defendant Luminess Direct, LLC’s Memorandum of Law in

Support of Motion to Reconsider Order Denying Motion to Dismiss was prepared

in accordance with L.R. 5.1, N.D. Ga. using Times New Roman font 14.



                                              /s/ James E. Singer
                                              James E. Singer
                                              Georgia Bar No. 649028




                                     - 22 -
       Case 1:18-cv-00704-AT Document 26-1 Filed 01/03/19 Page 23 of 23




                          CERTIFICATE OF SERVICE

      I hereby certify that I have served the foregoing Defendant Luminess

Direct, LLC’s Memorandum of Law in Support of Motion to Reconsider Order

Denying Motion to Dismiss on all counsel through the CM/ECF system, which

will send electronic notification of such filing to the following counsel of record:

                            Jennifer Auer Jordan, Esq.
                       Shamp Speed Jordan Woodward LLC
                       1718 Peachtree Street, NW, Suite 600
                             Atlanta, Georgia 30309

                            Steven L. Woodrow, Esq.
                             Patrick H. Peluso, Esq.
                              Taylor T. Smith, Esq.
                            Woodrow & Peluso, LLC
                       3900 East Mexico Avenue, Suite 300
                            Denver, Colorado 80210

      Submitted this 3rd day of January, 2019.

                                                  /s/ James E. Singer
                                                  James E. Singer
                                                  Georgia Bar No. 649028
                                                  Eric Connelly
                                                  Georgia Bar No. 925182
                                                  Attorneys for Defendant
BOVIS, KYLE, BURCH & MEDLIN, LLC
200 Ashford Center North, Suite 500
Atlanta, Georgia 30338
Telephone: (770) 391-9100
Facsimile: (770) 668-0878
jes@boviskyle.com
econnelly@boviskyle.com

                                         - 23 -
